Citation Nr: 0427674	
Decision Date: 10/06/04    Archive Date: 10/12/04

DOCKET NO.  03-14 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to payment of nonservice-connected disability 
pension benefits with special monthly pension.


REPRESENTATION

Appellant represented by:	Richard A. Rhea, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from March 1974 to December 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

An April 2002 report of examination for Aid and Attendance 
reflects that the veteran was diagnosed with severe 
nonischemic cardiomyopathy and systemic hypertension.  This 
examination report further notes that improvement in the 
veteran's condition is not anticipated.  

In his July 2002 application for pension, the veteran 
reported that he received zero income and his spouse earned 
$36,000 in gross wages and salary.  

Upon consideration of the foregoing, in August 2002, the 
veteran was notified that his claim for pension with special 
monthly pension benefits was denied because the evidence 
showed that, effective August 1, 2002, his income exceeded 
the maximum annual limit set by law for disability pension at 
the aid and attendance rate for a veteran with three 
dependents.  

During his May 2004 hearing before the undersigned Member of 
the Board, the veteran testified that he had been separated 
from his wife for nine months and was in the process of 
obtaining a divorce.  He stated that he did not benefit from 
her income during the time that he lived with his wife, prior 
to the separation.  

A review of the claims file reflects that neither an Improved 
Pension Eligibility Verification Report nor a Medical Expense 
Report has been received from the veteran.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002) and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003).

Accordingly, as mandated by the VCAA of 2000, this case is 
REMANDED for the following:

1.  Development contemplated by the VCAA 
should be undertaken, including, but not 
limited to, informing the veteran of the 
provisions of the VCAA.  In particular, 
the veteran should be notified of any 
information, and any evidence not 
previously provided to VA, which is 
necessary to substantiate the claim on 
appeal and whether VA or the veteran is 
expected to obtain any such evidence 
(Quartuccio).

2.  The VBA AMC should request that the 
veteran submit a Medical Expense Report 
for unreimbursed medical expenses 
incurred subsequent to July 2002.

3.  The VBA AMC should request that the 
veteran submit an Improved Pension 
Eligibility Verification Report from July 
2002 to the present.  Specifically, the 
veteran should submit a report of his 
income and expenses prior to and after 
his divorce.  

4.  The veteran should provide 
verification of his divorce, such as a 
divorce decree from the court.  

5.  Thereafter, the VBA AMC should 
readjudicate this claim.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case. The veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_______________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




